IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BRADLEY LAMB,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-1979

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 7, 2016.

An appeal from the Circuit Court for Duval County.
Angela Cox, Judge.

Bradley Lamb, pro se.

Pamela Jo Bondi, Attorney General, Anne C. Conley, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.